The defendant, Estell Dewey Freeman, was charged by information filed in the district court of Oklahoma county with the crime of embezzlement, was tried, convicted by a jury who left the punishment to be assessed by the court. Thereafter, the defendant was sentenced to serve two years imprisonment in the penitentiary, and has appealed.
All cases appealed to the Criminal Court of Appeals under the rules of this court are assigned for oral argument. On the date this case was set for oral argument, there was no appearance by any counsel in defendant's behalf; and although the appeal has been lodged here for about a year, no brief has been filed. In such a case, we do not feel it the duty of this court to check the record to try to ascertain any errors that may have been committed. However, we do read the record for the purpose of ascertaining whether there is competent evidence of guilt, whether the information correctly charges an offense and whether the judgment pronounced is within the jurisdiction of the court.
The record here correctly charges the crime of embezzlement to have been committed. The record discloses that the defendant came into possession of a $500 bill belonging to John J. Conner and embezzled and appropriated the same to his own use.
There are no errors apparent in the record and the *Page 380 
judgment and sentence of the district court of Oklahoma county is affirmed.
BRETT, J., concurs.